Exhibit 99.1 Catasys Reports Rapid Growth in First Quarter 2014 Results 88% Increase in Enrollment and 101% Increase inHealthcare Services Revenue LOS ANGELES,May 16, 2014/PRNewswire/ Catasys, Inc. (OTCBB:CATS),provider of proprietary health management services to health insurers and employers, today announced its financial results for the first quarter endedMarch 31, 2014. Highlights: o CEO Terren Peizer’s total investment in Catasys now exceeds $10 million o 88% increase in first quarter enrollment compared with the same quarter last year. o 101% increase in recognized revenue from the healthcare services segment to $199,000 in the first quarter, compared with the same quarter last year. o A previously announced agreement with a national health plan, to provide services to its members in New Jersey, is expected to commence enrollment in the third quarter of 2014. Catasys has generated fees from the launched programs and expect to increase enrollment and fees throughout 2014. o Catasys is operating programs in Kansas, Louisiana, Massachusetts, Oklahoma, West Virginia, Kentucky, and Wisconsin. The Wisconsin program, which represents the Company’s first managed care Medicaid health plan customer, commenced enrollment in the first quarter of 2014. Rick Anderson, President and COO commented, “During the first quarter, enrollment began for our first managed care Medicaid health plan customer in Wisconsin, enabling us to build our outcomes data in a Medicaid population, and creating a solid opportunity to expand into a national roll out. We regard Medicaid to be a significant and emergent population, as Medicaid plans tend to be plagued with even greater costs of substance dependence than commercial plans.” Mr. Anderson added, “We are pleased that total enrollment and healthcare services revenue continue to grow at an accelerated pace, up 88% and 101%, respectively. As we continue to expand across states with our current customers, launch enrollment for our second national plan, and convert our pipeline of new national and regional plans, we expect this momentum to continue in the upcoming quarters. We believe that Catasys is poised for transformative and profitable growth, both as enrollment reaches a steady state for plans we already have on board, and as we continue to leverage our platform and infrastructure. In the long term, we estimate that our addressable market may grow up to an additional 7-8 times within these existing plans, as we expand to other mental health indications on which we are currently building analytics. Because of high healthcare costs insurance companies face and our savings rates with OnTrak to date we anticipate expanding into these very exciting new areas in the future, affirming the opportunity which lies ahead of us.” Healthcare Services – Overview o Customers – Catasys presently provides its proprietary On
